ORDER
SHOOB, District Judge.
Defendant City of Atlanta has orally moved for a stay of this Court’s decision 610 F.Supp. 715 and 610 F.Supp. 733 to place plaintiff in the position of Director of the Atlanta Cyclorama pending the City’s appeal of this case to the United States Court of Appeals for the Eleventh Circuit.
This case is approaching the end of its second year. A jury and the Court independently found that plaintiff was the victim of repeated acts of illegal discrimination. Since plaintiff has been illegally denied the job for three and one-half years, *735and as this Court’s duty under Title VII is to award plaintiff the position he would have had three and one-half years ago but for the illegal discrimination, the Court DENIES the motion of defendant City of Atlanta for a stay pending appeal.